Citation Nr: 1543310	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  14-09 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for residuals of a left proximal humeral fracture (a left shoulder disability), claimed as secondary to service-connected chondromalacia and internal derangement of the left knee.  

2.  Entitlement to an increased rating in excess of 20 percent disabling for left knee chondromalacia.  

3.  Entitlement to an increased rating in excess of 10 percent disabling for internal derangement of the left knee. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1969 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In September 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 
The issues of entitlement to increased disability ratings for chondromalacia and internal derangement of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran has a current left shoulder disability manifested by residuals of a left proximal humeral fracture.  

2.  The Veteran is service-connected for chondromalacia and internal derangement of the left knee.  

3.  The weight of the evidence is at least in relative equipoise as to whether the Veteran's left shoulder disability is proximately due to service-connected chondromalacia and internal derangement of the left knee.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for residuals of a left shoulder disability have been met.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The appeal of service connection for a left shoulder disability has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of the issue on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.  To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Board has a duty to consider all theories of entitlement to the benefit sought.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered); see also Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement).  Thus, the Board must consider both direct and secondary theories of entitlement with respect to the Veteran's claim of service connection.  However, as the Board is granting service connection based on secondary service connection (adjudicated below), the additional theory of direct service connection is rendered moot because there remain no questions of law or fact as to the fully granted issue; therefore, the direct service connection theory will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA examiner or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Service Connection Analysis

The Veteran contends that service connection is warranted for a left shoulder disability on a secondary theory of entitlement as due to his service-connected left knee disabilities.  Specifically, the Veteran contends that his current left shoulder disability is the direct result of a fall he sustained when his left knee locked up and gave out.  

As stated above, service connection may be granted for a disability caused or aggravated by a service-connected disability.  See Allen, 7 Vet. App. at 448.  To prevail on the issue of secondary service connection, the record must show competent evidence of (1) a current disability, (2) a service-connected disability, and (3) a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.

After a review of all the evidence of record, the Board first finds that the Veteran has a current left shoulder disability.  Private emergency department records from December 2011 indicate that the Veteran sustained a fracture to the left proximal humerus as the result of a fall.  Upon VA examination in November 2013, the VA examiner indicated a diagnosis of residuals of a fractured humerus, and noted the Veteran's current complaints of pain and limitation of motion resulting in functional impairments, particularly impaired overhead mobility.  

The Board next finds that the Veteran is service-connected for left knee disabilities.  In a May 1973 rating decision, service connection was granted for left knee chondromalacia, effective March 7, 1972.  In a November 2004 rating decision, service connection was granted for internal derangement of the left knee, effective September 30, 2004.  

The Board further finds that the weight of the evidence is at least in relative equipoise as to whether the Veteran's left shoulder disability is proximately due to his service-connected left knee disabilities.  In this regard, the Veteran contends that he sustained the fractured humerus when he suffered a fall while climbing a ladder.  The Veteran contends that his left leg locked up, then gave out, resulting in the fall.  The Veteran has consistently reported this mechanism of injury in statements made in support of his appeal, statements made to the VA examiner, statements made to his private physicians, and statements made as testimony during the September 2014 Board hearing.  

The December 2011 private emergency department record reflects that the Veteran presented with complaints of left shoulder pain following a fall from a ladder.  The Veteran reported that "his left knee gave out and he fell against the corner of a wall with his left shoulder and possibly his head.  He fell to the ground and remembers 'instant pain' in his left shoulder."  The Veteran reported drinking 0.6 ounces of alcohol per week.  

In an April 2012 private examination report, the Veteran's private physician indicated that the Veteran fell off a ladder due to buckling of his left knee.  The private physician opined that the Veteran "has an underlying history of patellofemoral instability, and it was this instability that resulted in his original fall.  The private physician further opined that Veteran likely demonstrated "patellofemoral maltracking which has resulted in symptoms of instability and this directly contributed to his proximal humerus fracture."   The private physician indicated that he prescribed a PTO (patellar tracking orthosis) brace for the Veteran "in an effort to try to minimize the risk of him falling again."  

On VA examination in November 2013, the VA examiner indicated a diagnosis of left fracture humerus and opined that the Veteran's left shoulder disability was less likely than not proximately due to or the result of the Veteran's left knee disabilities.  In contrast, the VA examiner indicated that the Veteran did not experience a new injury to the left knee during the fall, and then opined that the "fall and resultant shoulder injury [was] most likely caused by or a result of [alcohol] abuse or unrecognized cardiac pauses for which [the] veteran later required [a] pacemaker."  As rationale, the VA examiner referenced February 2010 VA treatment records that mentioned the Veteran's alcoholism, November 2013 VA inpatient treatment records for alcohol dependence that also mentioned the Veteran's recent pacemaker surgery, and a 2008 research study entitled "The contribution of alcohol to falls at home among working-aged adults" that found that consumption of alcohol was strongly associated with unintentional falls in the home.  Following review of the April 2012 private examination report, the VA examiner indicated that, despite the private physician's opinion, the private examination report documented stability in the left knee.  In addition, the VA examiner indicated that the Veteran's knee was stable upon VA examination.  

In review of the medical opinion provided by the VA examiner, the Board finds the opinion to be supported by insufficient rationale.  In particular, while the VA examiner opined that the Veteran's fall and resultant left shoulder injury was most likely due to either the Veteran's alcohol abuse or an unrecognized cardiac condition, the VA examiner did not discuss his opinion in light of the private emergency department records that provided no indication that the Veteran was under the influence of alcohol and documented a normal cardiac examination.  In addition, the VA examiner did not discuss why he discounted the Veteran's consistent lay statements regarding the etiology of the fall; instead, it appears the VA examiner relied on his current finding of no left knee instability as evidence against the Veteran's reported mechanism of the fall that occurred two years prior to the VA examination.  

According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  Other factors affecting the probative value of a medical opinion include thoroughness and degree of detail, and a well-reasoned rationale.  See Prejean, 13 Vet. App. at 448-49; see also Bloom, 12 Vet. App. at 187.  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

In weighing the conflicting medical opinions of records, the Board finds the medical opinions in favor of and against a nexus to the Veteran's service-connected left knee disabilities to be of relative equal probative weight.  The medical opinion of the Veteran's private physician was offered in connection with the physician's treatment of the Veteran, indicating a temporal familiarity with the Veteran's condition.  The Board finds that while this opinion did not consider all the possible sources of causation of the Veteran's fall and resultant injury, it is competent medical evidence in favor of the Veteran's claim.  Likewise, the medical opinion contained in the November 2013 VA examination report was provided following an interview and examination of the Veteran.  The Board finds that while this opinion did not provide a thorough explanation, it is competent medical evidence against the Veteran's claim.  

The Veteran has consistently reported that his left shoulder disability is the result of a traumatic fall caused by weakness and instability in his left knee.  The Board finds the Veteran competent to report the circumstances surrounding this incident, as the reporting of the event, and the associated sensations involved, requires only personal knowledge that comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Veteran's statements regarding the reported mechanism of injury are both internally consistent and consistent with statements provided to the VA examiner and his private physicians.  For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a left shoulder disability, as secondary to service-connected chondromalacia and internal derangement of the left knee, have been met.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  


ORDER

Service connection for a left shoulder disability, as secondary to service-connected chondromalacia and internal derangement of the left knee, is granted. 


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of entitlement to increased disability ratings for chondromalacia and internal derangement of the left knee.  See 38 C.F.R. § 19.9 (2015).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).
 
VA's duty to assist a veteran particularly applies to relevant evidence known to be in possession of the Federal Government, such as Social Security Association (SSA) records.  See 38 C.F.R. § 3.159(c) (2015).  The record establishes that the Veteran began to receive SSA disability compensation benefits when he had to medically retire from employment.  During the September 2014 Board hearing, the Veteran testified that his application for, and subsequent award of, SSA disability compensation benefits was, in part, due to his left knee disability.  See also November 2013 VA Examination Report.  Therefore, the acquisition of these records would be relevant to the Veteran's claims of entitlement to increased disability ratings, and as such, VA is obliged to obtain them.  Id.; see also Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  

In addition, the record reflects that the Veteran's most recent VA examination for his left knee disability occurred in November 2013.  At that time, the Veteran reported intermittent achiness and soreness in his left knee that was aggravated by cold weather.  In addition, the Veteran reported episodes of giving way, and difficulties with stair negotiation, walking longer than a quarter-mile, and standing longer than 40 minutes.  

The fact that a VA examination is almost two years old is not a valid basis, unto itself, to provide the Veteran with another VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a veteran is entitled to a new examination after a two-year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity).  In this case, however, the Veteran testified at the September 2014 Board hearing that his left knee disabilities have worsened since the November 2013 VA examination.  Specifically, the Veteran testified that the instability in his left knee has become more frequent so as to require a new supportive brace.  See Hearing Transcript p. 10.  The Veteran also testified that he experiences daily pain that interferes with standing, stair negotiation, sleeping, and walking.  Id at pp. 9-11.  The Veteran indicated that his physicians are now contemplating a total knee replacement due to the worsening of his knee condition.  Id. at p. 11.  Because of the evidence of possible worsening since the most recent VA examination, a new VA examination is needed to assist in determining the current severity of service-connected chondromalacia and internal derangement of the left knee.  Snuffer, 10 Vet. App. at 400. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain all updated VA treatment records of the Veteran and associate them with the record.  

2. Request from the SSA any and all records pertinent to the Veteran's claim for Social Security disability benefits as well as medical records relied upon concerning that claim.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record.  

3. Schedule the Veteran for a VA orthopedic examination to determine the current nature and severity of service-connected chondromalacia and internal derangement of the left knee.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should identify the current nature and severity of the Veteran's chondromalacia and internal derangement of the left knee, to include specific findings of limitation of motion and instability.  The VA examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the VA examiner should indicate the point at which pain begins.  In addition, the VA examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left knee due to pain and/or other symptoms during flare-ups and/or with repeated use; to the extent possible, the VA examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

4. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claims on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


